Citation Nr: 0307251	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
cardiovascular disability. 

[The issue of entitlement to service connection for 
cardiovascular disability will be the subject of a subsequent 
Board decision.]


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran retired from active duty in May 1974 after more 
than 25 years of active service.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  A notice of disagreement was 
received in August 1998, a statement of the case was issued 
in April 1999, and a substantive appeal was received in 
August 1999.  Other claims raised by the veteran have either 
been granted or have not been appealed to the Board.  
Consequently, they are not before the Board at this time. 

The Board is undertaking additional development of the issue 
of entitlement to service connection for cardiovascular 
disability under a merits analysis pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.




FINDINGS OF FACT

1.  In January 1979, the RO denied a claim of entitlement to 
service connection for a heart condition; a notice of 
disagreement was not received to initiate an appeal from that 
determination.   

2.  Certain evidence added to the record since the January 
1979 RO decision is so significant that it must be considered 
to fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The January 1979 rating decision which denied entitlement 
to service connection for a heart disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to warrant 
the opening of the claim of entitlement to service connection 
for cardiovascular disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In a February 2001 letter, the RO informed the veteran of his 
responsibility in terms of furnishing evidence as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

In January 1979, the RO denied the claim of entitlement to 
service connection for a heart condition.  The veteran was 
notified of this decision in February 1979, but he did not 
file a notice of disagreement to initiate an appeal.  
Accordingly, the January 1979 rating decision became final.  
38 U.S.C.A. § 7105(c).  This claim may be reopened if "new 
and material" evidence is presented or secured with respect 
to that claim.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

It appears from the January 1979 rating decision that the 
veteran's claim was denied, in part, by a finding of no 
current cardiovascular disability.  However, certain evidence 
received since January 1979 suggests that the veteran may 
have such a disorder, although the record does not appear to 
include any clear diagnosis.  

As noted above, under Justus, for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  The Board finds this evidence to be so 
significant that it must be considered to fairly decide the 
merits of the appellant's claim.  38 C.F.R. § 3.156(a). 

As noted in the introduction, the Board will undertake 
additional development before addressing the merits of the 
reopened claim.  Such development will ensure compliance with 
all assistance provisions of VCAA.  




ORDER

The veteran's claim of entitlement to service connection for 
cardiovascular disability has been reopened.  To this extent, 
the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

